Title: From Thomas Jefferson to David Hosack, 20 April 1821
From: Jefferson, Thomas
To: Hosack, David


Dear Sir
Monticello
Apr. 20. 21.
I am truly ashamed of being so troublesome to you as the intermediate of my correspondence with mr Coffee, and can only plead in excuse his desire that I should do so. on the 5th of March, not knowing whether he was in New York I took the liberty of putting under the protection of your cover a letter to him asking a supply of 4. casks of Roman cement, and at the same time desired my correspondent in Richmond to remit him 40.D, under the same cover. recieving no answer from him, I conclude he is not in N. York, and being informed I can get the same cement in Richmond which is much more convenient to me, should the cement not have been already forwarded from New York I should prefer a return of my remittance & to employ it in Richmond. if you can be so good as to have this effected it will close this business, and add to my obligations to you and I pray you to accept the assurance of my great esteem and respect.Th: Jefferson